DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 08/22/2022 for response of the office action mailed on 05/20/2022. Independent claims 1 and  21 are amended. Claims 10, 14, 20 and 29 are cancelled previously. Claims 30-31 are newly added. Therefore, claims 1-9, 11-13, 15-19, 21-28 and 30-31 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claims 1-3, 5-6, 12-13, 15, 21-22, 24 and 30-31 are objected to because of the following informalities: 
Claims 1, 2, 3, 21, 22 & 30  in lines 7, 2, 2, 7, 2, 2  respectively “a common reference signal ” should be replaced by “the common reference signal”.
Claims 1, 3, 12, 13, 22, 30  & 31   in lines 15, 2, 3, 2, 3, 4, 3  respectively “data” should be replaced by “the data”.
Claims 5, 6, 15  & 24   in lines 2, 1, 2, 2  respectively “at least one downlink subframe” should be replaced by “the at least one downlink subframe”.
Claim 11    in line 7  “a reference signal” should be replaced by “the reference signal”.
Claims 12, 13    in line 2, 4, 6, 5 respectively  “all downlink subframes” should be replaced by “the all downlink subframes”.
         Appropriate correction is required.

Continued Examination Under 37 CFR 1.114  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
6. The method of claim 1, further comprising causing at least one downlink subframe of the plurality of downlink subframes, for the at least one carrier of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type. 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
6. The method of claim 1, further comprising causing at least one downlink subframe of the plurality of downlink subframes, for the at least one carrier of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
9. A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type. 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
6. The method of claim 1, further comprising causing at least one downlink subframe of the plurality of downlink subframes, for the at least one carrier of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
17. A system comprising: a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
24.  The system of claim 23, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, the second carrier type comprises a common reference signal and a wireless-device-specific demodulation reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type. 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
25. A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
26. The method of claim 25, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type. 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
32. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
35. The wireless device of claim 32, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type. 
2. The method of claim 1, wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
39. A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
43. The system of claim 39, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises a common reference signal and a wireless-device-specific demodulation reference signal.

13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises the common reference signal and a wireless-device-specific demodulation reference signal. 
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes .
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises a common reference signal and a wireless-device-specific demodulation reference signal.

13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises the common reference signal and a wireless-device-specific demodulation reference signal. 
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes .
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
9. A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.



Claims   rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims  

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises a common reference signal and a wireless-device-specific demodulation reference signal.

13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises the common reference signal and a wireless-device-specific demodulation reference signal. 
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes .
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
17. A system comprising: a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
24.  The system of claim 23, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises a common reference signal and a wireless-device-specific demodulation reference signal.

13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted in one or more of the plurality of downlink subframes, and wherein the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, comprises the common reference signal and a wireless-device-specific demodulation reference signal. 
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes .
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
25. A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
26. The method of claim 25, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.





Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
32. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
35. The wireless device of claim 32, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
39. A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
43. The system of claim 39, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device;  transmitting, by the second base station, to the first base station, and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type;  and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes;  and transmitting, by the second base station, to the wireless device, and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
2. The method of claim 1, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
5. The method of claim 1, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7.  The method of claim 1, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8.  The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe. 
46. The method of claim 1, wherein transmitting the information comprises transmitting at least one of: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
9. A second base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second base station to: receive, prior to handover of a wireless device from a first base station, a handover request comprising an indication of at least one carrier type supported by the wireless device; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and  3Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
10. The second base station of claim 9, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
11. The second base station of claim 9, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
12. The second base station of claim 9, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
13. The second base station of claim 9, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
14. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, further cause a downlink subframe, of the second carrier type, to become empty.
15.  The second base station of claim 9, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
16.  The second base station of claim 15, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
47. The second base station of claim 9, wherein the instructions, when executed by the one or more processors, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
17. A system comprising: a first base station and a second base station, wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to transmit a handover request comprising an indication of at least one carrier type supported by a wireless device, and wherein the second base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second base station, cause the second base station to: receive, prior to handover of the wireless device from the first base station, the handover request; transmit, to the first base station and after receiving the handover request, at least one message comprising configuration information for communications between the wireless device and the second base station, wherein the configuration information comprises: an identifier of a carrier of a first carrier type; and an identifier of a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and transmit, to the wireless device and employing the carrier of the first carrier type and the carrier of the second carrier type, information.
18. The system of claim 17, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
19. The system of claim 17, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
20. The system of claim 17, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
21. The system of claim 17, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
22. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, further cause a downlink subframe, of the second carrier type, to become empty.
23.  The system of claim 17, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
24.  The system of claim 23, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The system of claim 17, wherein the instructions in the memory of the second base station, when executed by the one or more processors of the second base station, cause the second base station to transmit the information by transmitting: data; configuration information; or a message.


Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
25. A method comprising:  6Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 transmitting, by a wireless device and to a first base station, a message indicating at least one type of carrier supported by the wireless device; receiving, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicating with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
26. The method of claim 25, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
27. The method of claim 25, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
28. The method of claim 25, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
29. The method of claim 25, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
30. The method of claim 25, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
31.  The method of claim 30, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
32. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: transmit, to a first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type.
33. The wireless device of claim 32, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
34. The wireless device of claim 32, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
35. The wireless device of claim 32, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
36. The wireless device of claim 32, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
37.  The wireless device of claim 32, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The wireless device of claim 37, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
39. A system comprising: a wireless device and a first base station, wherein the wireless device comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: transmit, to the first base station, a message indicating at least one type of carrier supported by the wireless device; receive, from the first base station, configuration information corresponding to a second base station, wherein the configuration information indicates that the second base station supports: a carrier of a first carrier type; and  9Application No. 15/912,080Docket No.: 007412.03898\US Reply to Office Action of June 13, 2019 a carrier of a second carrier type, wherein the carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and wherein the carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and communicate with the second base station employing the carrier of the first carrier type and the carrier of the second carrier type, and wherein the first base station comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first base station, cause the first base station to receive the message indicating the at least one type of carrier supported by the wireless device.
40. The system of claim 39, wherein the carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
41. The system of claim 39, wherein the carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
42. The system of claim 39, wherein the carrier of the second carrier type supports fewer transmission modes than the carrier of the first carrier type.
43. The system of claim 39, wherein the carrier of the second carrier type employs a wireless-device-specific demodulation reference signal.
44.  The system of claim 39, wherein the carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
45. The system of claim 44, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
1. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
3.The method of claim 1, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
8. The method claim 1, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
11. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
21. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
31. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
40. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
2. The method of claim 1, wherein the at least one carrier of the second carrier type is without the reference signal, in the at least one downlink subframe, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
3. The method of claim 1, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
4. The method of claim 1, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
5. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
6. The method of claim 1, further comprising causing a downlink subframe, of the second carrier type, to become empty.
7. The method of claim 1, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
8. The method of claim 7, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
9. The method of claim 1, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message
49. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
54. The first base station of claim 49, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
1. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
3.The method of claim 1, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
8. The method claim 1, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
11. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims   rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
1. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
21. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
31. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
40. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
11. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes;  - 80 -Attorney Docket No. 007412.04788 after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
12. The method of claim 11, wherein the at least one carrier of the second carrier type comprises the reference signal, in fewer than all downlink subframes of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
13. The method of claim 11, wherein the at least one carrier of the second carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes.
14. The method of claim 11, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
15. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
16. The method of claim 11, further comprising causing a downlink subframe, of the second carrier type, to become empty.
17. The method of claim 11, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
18. The method of claim 17, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
19. The method of claim 11, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
49. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
54. The first base station of claim 49, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 

Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
1. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
2. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
3.The method of claim 1, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
4. The method of claim 1, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
7. The method of claim 1, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
8. The method claim 1, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
9. The method of claim 8, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
10. The method of claim 1, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.




Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
11. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

12. The method of claim 1, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
13. The method of claim 11, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
14. The method of claim 11, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
17. The method of claim 11, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
18. The method claim 11, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
19. The method of claim 18, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
20. The method of claim 11, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
21. A method comprising: transmitting, by a first base station, to a second base station, and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receiving, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprnses a reference signal in every downlink subframe of a plurality of downlink subframes; and  5Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmitting, by the first base station and to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

22. The method of claim 21, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
23. The method of claim 21, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
24. The method of claim 21, wherein the third message further comprises configuration parameters of the at least one carrier of the second carrier type.
27. The method of claim 21, further comprising causing, by the first base station, a downlink subframe of the at least one carrier of the first carrier type to become empty.
28. The method claim 21, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
29. The method of claim 28, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
30. The method of claim 21, wherein the second message comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
31. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type is without a reference signal in at least one downlink subframe of the plurality of downlink subframes; and  7Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

32. The first base station of claim 31, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
33. The first base station of claim 31, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
34. The first base station of claim 31, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
36. The first base station of claim 31, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
37. The first base station of claim 31, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
38. The first base station of claim 37, wherein in the second downlink subframe, no 8Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
39. The first base station of claim 31, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
40. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, from the second base station, a second message comprising: configuration parameters of a plurality of carriers associated with the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes based on data being transmitted in the fewer than all downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and 9Application No. 15/864,894Docket No.: 00'7412.03 83 9\US Reply to Office Action of March 4, 2019 transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.

41. The first base station of claim 40, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
42. The first base station of claim 40, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
43. The first base station of claim 40, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
45. The first base station of claim 40, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
46. The first base station of claim 40, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
47. The first base station of claim 46, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
48. The first base station of claim 40, wherein the second message further comprises information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.



Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 
Application No. 16/791,853 (instant)
               US Patent 10,568,085 B2
21. A method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type, wherein: at least one carrier of the first carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type selectively comprises a reference signal in at least one downlink subframe of the plurality of downlink subframes based on data being transmitted in one or more of the plurality of downlink subframes; after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type.
22. The method of claim 21, wherein the at least one carrier of the second carrier type is without a reference signal, in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted in fewer than all downlink subframes of the plurality of downlink subframes.
23. The method of claim 21, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
24. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a wireless-device-specific demodulation reference signal.
25. The method of claim 21, further comprising causing a downlink subframe, of the second carrier type, to become empty.
26. The method of claim 21, wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
27. The method of claim 26, wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
28.  The method of claim 21, wherein transmitting the data comprises transmitting at least one of: configuration information; or a message.
49. A first base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the first base station to: transmit, to a second base station and based on a handover decision for a wireless device, a first message indicating that the wireless device supports configuration of one or more carriers of a first carrier type; receive, by the first base station and from the second base station, a second message comprising: configuration parameters of a plurality of carriers and for the wireless device, wherein the plurality of carriers comprises: at least one carrier of the first carrier type; and at least one carrier of a second carrier type different from the first carrier type, wherein: the at least one carrier of the second carrier type comprises a reference signal in every downlink subframe of a plurality of downlink subframes; and the at least one carrier of the first carrier type selectively comprises a reference signal based on data being transmitted in one or more of the plurality of downlink subframes; and information indicating a carrier type for each of the plurality of carriers, wherein the carrier type is one of the first carrier type or the second carrier type; and transmit, to the wireless device, a third message comprising the configuration parameters of the at least one carrier of the first carrier type.
50. The first base station of claim 49, wherein the at least one carrier of the first carrier type supports fewer transmission modes than the at least one carrier of the second carrier type.
51. The first base station of claim 49, wherein the at least one carrier of the first carrier type employs a wireless-device-specific demodulation reference signal.
52. The first base station of claim 49, wherein the third message comprises: configuration parameters of the at least one carrier of the second carrier type; or one or more handover parameters.
54. The first base station of claim 49, wherein the instructions, when executed by the one or more processors, cause the first base station to cause a downlink subframe of the at least one carrier of the first carrier type to become empty.
55. The first base station of claim 49, wherein the at least one carrier of the first carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
56. The first base station of claim 55, wherein in the second downlink subframe, no reference signal is transmitted between the first symbol in the second downlink subframe and the control channel in the second downlink subframe.
57. The first base station of claim 49, wherein the second message comprises 12Application No. 15/864,894Docket No.: 007412.03 83 9\US Reply to Office Action of March 4, 2019 information associating each of the at least one carrier of the first carrier type with a corresponding one of the at least one carrier of the second carrier type.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-3, 6, 9, 21-22, 25, 28 and 30-31  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (2010/0272067), Lu hereinafter, in view of 3GPP TSG RAN_Ericsson_August_2010_R1-112082, Ericsson_R112082, hereinafter. 

Re. Claim 1, Lu teaches a method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type (Fig.2/Fig.9 & ¶0030 - MS23 is connected to serving SBS21 over a primary carrier as well as one or more secondary carriers.  When MS23 moves away from serving SBS21, signal quality of the connections starts to degrade.  A multi-carrier handover operation is then initiated either by serving SBS21 or by MS23 such that MS23 will be handover to target TBS22. …serving SBS21 decides (or upon request from MS23) that MS23 needs carrier pre-assignment for the multi-carrier handover operation.  SBS21 then forwards a handover request (HO-REQ) message to TBS22 via backend connection 24.  The HO-REQ message comprises a carrier pre-assignment indication as well as multi-carrier information of MS23.  After receiving the HO-REQ message, target TBS22 makes carrier pre-assignment decision for secondary carriers and transmits a handover response (HO-RSP) message to serving SBS21 via backend connection 24.  SBS21 then transmits a handover command (HO-CMD) message with secondary carrier pre-assignment information to MS23.  Upon receiving the HO-CMD message, MS23 performs handover ranging and network reentry with target TBS22 to complete the handover operation.  As illustrated in FIG. 2, because target TBS22 pre-assigns secondary carriers for MS23 in advance of handoff, MS23 is able to establish connections with TBS22 over all the secondary carriers shortly after establishing connection over the primary carrier.), after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type; (Fig.2/Fig.5 & ¶0034 - a HO-REQ message comprises a carrier pre-assignment indication, and multi-carrier information of the mobile station.  The carrier pre-assignment indicator indicates whether the mobile station needs pre-assignment for secondary carriers at the target base station.  The multi-carrier information may include the number of possible multi-carrier combinations…….. other multi-carrier capabilities supported by the mobile station. Fig.2/Fig.6 & ¶0035 - a HO-CMD message comprises a physical carrier index of the target base station ……, the number of pre-assigned secondary carriers, and the actual information of the pre-assigned secondary carriers.Fig.2/Fig.9 & ¶0038 - Because multi-carrier handover is involved, the S-BS forwards the HO-REQ message that contains multi-carrier information of the MS to the T-BS via backend, and receives a handover response (HO-RSP) message back from the T-BS via backend). and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures.)

    PNG
    media_image2.png
    490
    973
    media_image2.png
    Greyscale


Yet, Lu does not expressly teach wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, and at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type  in the at least one downlink subframe,
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes (Page 1 & §2 -  CRS (cell-specific reference signals or common reference signals) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. Page 2 & §3 - Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier (i.e., first carrier type/ backward compatible / prime carrier) which still can be CRS based), and at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type  in the at least one downlink subframe; (Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier type / legacy carrier / non-backward compatible / non-prime carrier). Page 3 & §5   - The first approach is to rely on carrier aggregation of a legacy carrier together with an additional carrier type….This will allow the possibility for fully CRS-free secondary carrier... Also, see proposal 1. See snapshots below.

    PNG
    media_image3.png
    266
    755
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    256
    438
    media_image4.png
    Greyscale

In summary, the primary carrier (i.e., first carrier type/ backward compatible / prime carrier) carries CRS (cell-specific reference signals or common reference signals for carrying system information, transmitted in normal subframes at all time, irrespective of whether data is carried or no) with the existing PDCCH mechanism (i.e., legacy PDCCH), whereas the additional carrier (second carrier/ legacy carrier / non-backward compatible) would be functioning without CRS (cell-specific signal or common reference signal), rather transmits DM-RS (demodulation reference signal), a  UE-specific control signaling (self-contained within the resource assignment to the specific UE and therefore are not present when no data is being sent, hence, does not waste energy, unlike CRS) based on E-PDCCH (Enhance PDCCH) mechanism (see page 2 / §3), similar to instant application, at least in ¶0030 & ¶0034. For example, in ¶0030, where it recites, “Spectral efficiency in the downlink of non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be improved. An enhanced PDCCH  for a non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be adopted instead of legacy PDCCH to improve the spectral efficiency of the downlink control channel. A non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be implemented without legacy PDCCH.“, also, in ¶0034, , where it recites, “in non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type), the demodulation reference signal may be used for demodulation purposes”) 
      
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Re. Claim 2, Lu and Ericsson_R112082 teach claim 1.
Yet, Lu does not expressly teach wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type..
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one downlink subframe in which the at least one carrier of the second carrier type is without a common reference signal is an empty subframe for the at least one carrier of the second carrier type. ( Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier/ legacy carrier / non-backward compatible / non-prime carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposal, 1).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)
 
Re. Claim 3, Lu and Ericsson_R112082 teach claim 1.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted via the at least one carrier of the second carrier type in one or more of the plurality of downlink subframes.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type selectively comprises a common reference signal based on data being transmitted via the at least one carrier of the second carrier type in one or more of the plurality of downlink subframes. (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)).

    PNG
    media_image5.png
    300
    653
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)
Re. Claim 21, Lu a method comprising: receiving, by a second base station and prior to handover of a wireless device from a first base station, a handover request indicating that the wireless device supports a first carrier type and a second carrier type (Fig.2/Fig.9 & ¶0030 - MS23 is connected to serving SBS21 over a primary carrier as well as one or more secondary carriers.  When MS23 moves away from serving SBS21, signal quality of the connections starts to degrade.  A multi-carrier handover operation is then initiated either by serving SBS21 or by MS23 such that MS23 will be handover to target TBS22. …serving SBS21 decides (or upon request from MS23) that MS23 needs carrier pre-assignment for the multi-carrier handover operation.  SBS21 then forwards a handover request (HO-REQ) message to TBS22 via backend connection 24.  The HO-REQ message comprises a carrier pre-assignment indication as well as multi-carrier information of MS23.  After receiving the HO-REQ message, target TBS22 makes carrier pre-assignment decision for secondary carriers and transmits a handover response (HO-RSP) message to serving SBS21 via backend connection 24.  SBS21 then transmits a handover command (HO-CMD) message with secondary carrier pre-assignment information to MS23.  Upon receiving the HO-CMD message, MS23 performs handover ranging and network reentry with target TBS22 to complete the handover operation.  As illustrated in FIG. 2, because target TBS22 pre-assigns secondary carriers for MS23 in advance of handoff, MS23 is able to establish connections with TBS22 over all the secondary carriers shortly after establishing connection over the primary carrier.), after receiving the handover request, transmitting, by the second base station to the first base station, configuration information for communication between the second base station and the wireless device, wherein the configuration information is associated with the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.5 & ¶0034 - a HO-REQ message comprises a carrier pre-assignment indication, and multi-carrier information of the mobile station.  The carrier pre-assignment indicator indicates whether the mobile station needs pre-assignment for secondary carriers at the target base station.  The multi-carrier information may include the number of possible multi-carrier combinations…….. other multi-carrier capabilities supported by the mobile station. (Fig.2/Fig.6 & ¶0035 - a HO-CMD message comprises a physical carrier index of the target base station ……, the number of pre-assigned secondary carriers, and the actual information of the pre-assigned secondary carriers.Fig.2/Fig.9 & ¶0038 - Because multi-carrier handover is involved, the S-BS forwards the HO-REQ message that contains multi-carrier information of the MS to the T-BS via backend, and receives a handover response (HO-RSP) message back from the T-BS via backend); and transmitting, by the second base station to the wireless device, data via the at least one carrier of the first carrier type and the at least one carrier of the second carrier type (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures.).

    PNG
    media_image6.png
    361
    716
    media_image6.png
    Greyscale

Yet, Lu does not expressly teach wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, and  at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe,
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein: at least one carrier of the first carrier type comprises a common reference signal in every downlink subframe of a plurality of downlink subframes, (Page 1 & §2 -  CRS (cell-specific reference signals or common reference signals) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. Page 2 & §3 - Existing PDCCH mechanisms based on CRS may still be needed for common control signalling such as system information. However, in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier (i.e., first carrier) which still can be CRS based), and at least one carrier of the second carrier type selectively comprises a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes; (Page 3 & §5 -  A secondary approach would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier. ….also for the legacy part The carrier would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier)),

    PNG
    media_image5.png
    300
    653
    media_image5.png
    Greyscale

 Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types, because it allows  a migration path for a standalone additional carrier type as required for RAN4 implementation in LTE Release 11. (§5, Ericsson_R112082)
Re. Claim 22, Lu and Ericsson_R112082 teach claim 21.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type is without a common reference signal, in at least one second downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type in the at least one second downlink subfram
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type is without a common reference signal, in at least one second downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type in the at least one second downlink subframPage 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier type / legacy carrier / non-backward compatible / non-prime carrier). Page 3 & §5   - The first approach is to rely on carrier aggregation of a legacy carrier together with an additional carrier type….This will allow the possibility for fully CRS-free secondary carrier... Also, see proposal 1. Additional carrier (or second carrier of a plurality carriers in a co-sited, operating with carrier aggregation using LTE Release 10,  as shown in Fig. 1 supra), the additional carrier / the second carrier (legacy carrier / non-backward compatible / non-prime carrier) does not carry CRS signals in order to conserve energy, when the additional/second carrier is used in carrier aggregation using LTE Release 10, rather, the additional carrier carries UE -specific DM-RS for control information. In summary, the primary carrier (i.e., first carrier type/ backward compatible / prime carrier) carries CRS (cell-specific reference signals or common reference signals for carrying system information, transmitted in normal subframes at all time, irrespective of whether data is carried or no) with the existing PDCCH mechanism (i.e., legacy PDCCH), whereas the additional carrier (second carrier/ legacy carrier / non-backward compatible) would be functioning without CRS (cell-specific signal or common reference signal), rather transmits DM-RS (demodulation reference signal), a  UE-specific control signaling (self-contained within the resource assignment to the specific UE and therefore are not present when no data is being sent, hence, does not waste energy, unlike CRS) based on E-PDCCH (Enhance PDCCH) mechanism (see page 2 / §3), similar to instant application, at least in ¶0030 & ¶0034. For example, in ¶0030, where it recites, “Spectral efficiency in the downlink of non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be improved. An enhanced PDCCH  for a non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be adopted instead of legacy PDCCH to improve the spectral efficiency of the downlink control channel. A non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be implemented without legacy PDCCH.“, also, in ¶0034, , where it recites, “in non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type), the demodulation reference signal may be used for demodulation purposes”).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)


Re. Claims 6 and 25, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Yet, Lu does not expressly teach further comprising causing at least one downlink subframe of the plurality of downlink subframes, for the at least one carrier of the second carrier type, to become empty.
However, in the analogous art, Ericsson_R112082 explicitly discloses causing at least one downlink subframe of the plurality of downlink subframes, for the at least one carrier of the second carrier type, to become empty. (Page 1 & §2 - Given these issues (e.g., 1) Pilot pollution;2) Overhead; 3) Inefficient power usage) with CRS, it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier),…. The need for channel estimates for demodulation can be addressed by using the DM-RS for UE-specific transmissions (i.e., DM-RS, a UE specific control signal would be carried by the additional carrier type or the second carrier when carrier aggregation is used). Page 2 & §3 - when UE-specific control signalling (e.g.,  DM-RS) is used, the necessary downlink channel information to perform UE specific precoding may not always be available….. DM-RS is UE-specific and can be precoded as needed for each UE. A second important aspect is that they are self-contained  (i.e., DM-RS type self-contained reference signals) within the resource assignment to the UE and therefore are not present when no data is being sent. Also, see proposals, 1 &2).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)
Re. Claims 9 and 28, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Lu further teaches wherein transmitting the data comprises transmitting at least one of: configuration information; or a message. (Fig.2/Fig.8 & ¶0037 - After MS83 receives a handover command from SBS81 with carrier pre-assignment decision of TBS82, MS83 disconnects all connections from SBS81, and then performs ranging and network reentry with TBS82 over a target primary carrier. Because MS83 receives information on the pre-assigned target secondary carriers at TBS82 before handoff, data connections on target primary carrier and target secondary carriers are established simultaneously without additional carrier assignment and activation procedures.Fig.2/Fig.9 & ¶0038 -    The MS then performs network reentry on the target primary carrier.  New connections are thus established on both the target primary carrier and the target secondary carrier simultaneously without extra carrier assignment and activation procedures).

Re. Claim 30, Lu and Ericsson_R112082 teach claim 1.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type comprises a common reference signal and a wireless device-specific demodulation reference signal in at least one second downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrierype in the at least one second downlink subframe of the plurality of downlink subframes.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type comprises a common reference signal and a wireless device-specific demodulation reference signal in at least one second downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type in the at least one second downlink subframe of the plurality of downlink subframes. (Page 4 & §6 : Proposal # 2 -Study a control channel for additional carrier types  (i.e., second carrier/ legacy carrier/ non-backward compatible)  that is based on DM-RS type self-contained reference signals and that can deliver UE-specific as well as common control information; Page 4 & §6 : Proposal # 4 - Study how to combine an additional carrier type with a legacy carrier.   Here, common control information, that is transmitted by the additional carrier refers to cell-specific reference signal (CRS signal, such as PSS,  SSS or PBCH,  which are common to all UEs (accessible to legacy UE as well as shown in Fig. 2) served by the additional carrier). In summary, the additional carrier comprises of both UE-specific demodulation reference signal (DM-RS) (Accessible to legacy UE when additional carrier (i.e., second carrier/ legacy carrier/ non-backward compatible) is used specifically for legacy UE by using Enhanced PDCCH mechanism as disclosed in §3, page 2) and CRS (Accessible to legacy UE when additional carrier (i.e., second carrier/ legacy carrier/ non-backward compatible) is used as a standalone additional carrier type as disclosed in §5, page 3-4, similar to instant application, at least in  ¶0034.) in at least one second downlink subframe (examiner interprets any of the downlink subframes out of the plurality of downlink subframes, irrespective of “second” or “first” downlink subframes as the applicant claims in the new dependent claims 30-31 )  of the plurality of downlink subframes, transmitted by the additional carrier as disclosed supra by Ericsson_R112082).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)

Re. Claim 31, Lu and Ericsson_R112082 teach claims 21.
Yet, Lu does not expressly teach wherein the at least one carrier of the second carrier type further comprises a wireless device-specific demodulation reference signal in the at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes.
However, in the analogous art, Ericsson_R112082 explicitly discloses wherein the at least one carrier of the second carrier type further comprises a wireless device-specific demodulation reference signal in the at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes. (Page 4 & §6 : Proposal # 2 -Study a control channel for additional carrier types  (i.e., second carrier/ legacy carrier/ non-backward compatible)  that is based on DM-RS type self-contained reference signals and that can deliver UE-specific as well as common control information; Page 4 & §6 : Proposal # 4 - Study how to combine an additional carrier type with a legacy carrier.  In summary, the additional carrier comprises of UE-specific demodulation reference signal (DM-RS) (Accessible to legacy UE when additional carrier (i.e., second carrier/ legacy carrier/ non-backward compatible) is used specifically for legacy UE by using Enhanced PDCCH mechanism as disclosed in §3, page 2) in at least one downlink subframe  of the plurality of downlink subframes, transmitted by the additional carrier (i.e., second carrier/ legacy carrier/ non-backward compatible) as disclosed supra by Ericsson_R112082).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  to include Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation, because it provides an efficient mechanism for energy efficiency, flexible spectrum usage, heterogeneous network deployments and machine type communications for wide-spread deployment of LTE advanced technology (LTE Release 11) by using enhanced carrier aggregation. (Introduction, Ericsson_R112082)




Claims 5 and 24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, further in view of Kim et al. (2014/0177532), Kim hereinafter.

Re. Claims 5 and 24, Lu and Ericsson_R112082 teach claims 1 and 21 respectively.
Yet, Lu and Ericsson_R112082 do not expressly teach wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes
However, in the analogous art, Kim explicitly discloses wherein the at least one carrier of the second carrier type comprises a channel state information reference signal in at least one downlink subframe of the plurality of downlink subframes (Fig. 1-8 & ¶0120 - when the additional carrier is designed as an OFDM symbol including no CRS, differently from the conventional carrier type according to the above-described method, downlink power can be calculated using the CSI-RS or DM-RS instead of CRS and RSRP and/or RSRQ. That is, the additional carrier, which does not include CRS (cell specific reference signal, ¶0081) but includes CSI-RS (channel state information reference signal, ¶0087), assists in calculating downlink power in absence of CRS for the new carrier type/additional carrier  as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and  Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Kim’s invention of a system and a method for controlling downlink transmission power, because it provides an efficient mechanism for controlling transmission power in order to solve problems in downlink pathloss estimation, channel estimation, downlink transmission power control, etc. because of absence of the CRS (cell specific reference signal) when the CRS isn't includes in a new carrier type as designed for carrier aggregation to support increased transmission capacity for wireless communication using  LTE-Advanced technology. (¶0004-¶0006, Kim)   




Claims 7-8  and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, in view of Ericsson_R112082, further in view of Chen et al (2013/0114419), Chen hereinafter. 

Re. Claims 7 and 26, Lu and Ericsson_R112082 teach claims 1 and 21 .
Yet, Lu and Ericsson_R112082 do not expressly teach wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe.
However, in the analogous art, Chen explicitly discloses wherein the at least one carrier of the second carrier type comprises a second downlink subframe in which a control channel is configured to start at a symbol after a first symbol in the second downlink subframe. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1-11 & ¶0090 - the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel capacity limitations of coordinated multipoint (CoMP) transmissions, and enhances DL MIMO using LTE-Advanced technologies. (¶0063, Chen) 

Re. Claims 8 and 27, Lu,  Ericsson_R112082 and Chen teach claims 7 and 26 .
Yet, Lu and Ericsson_R112082 do not expressly teach wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start.
However, in the analogous art, Chen explicitly discloses wherein in the second downlink subframe, no reference signal is transmitted during a time period that is after the first symbol in the second downlink subframe and before the symbol at which the control channel is configured to start. (Fig.1-11 & ¶0063 - e-PDCCH may improve carrier aggregation enhancements, help support new carriers, which may not be backwards compatible, Fig.1-11 & ¶0089 - a starting and ending symbol within a subframe for e-PDCCH may be configured using a variety of approaches and configurations. … the starting symbol may have an index of 0, 1, 2, 3, or 4.  It is noted that symbol index 0 is configured to cover a new carrier type.  Fig.1-11 & ¶0090 - the starting symbol index for broadcast e-PDCCH may be hardcoded to start from the 4th symbol of a subframe or time region.   Fig.1-11 & ¶0098 - starting symbol in a subframe for PDSCH scheduled via e-PDCCH may be determined based on (e.g., interact with) the starting symbol index for e-PDCCH.  In one aspect, the starting symbol index for e-PDCCH may serve as an upper bound for the starting symbol for PDSCH.  For example, if the starting symbol index for e-PDCCH is 0, then the PDSCH may always start from an index of 0.  In another example, if the starting symbol index for e-PDCCH is 1, then the starting symbol index for PDSCH can be 0 or 1; and if e-PDCCH starts on an index of 2, then PDSCH can be 0, 1, or, 2, and so forth.  …e-PDCCH may be viewed as having a starting symbol later than start symbol of PDSCH.  According to certain aspects, it is contemplated that the starting symbol index for e-PDCCH may be smaller than that of PDSCH, such that some early symbols in a subframe can be used as null symbols for PDSCH (e.g., interference estimation). The above disclosure by Chen is similar to instant application at least in ¶0049).
Therefore, it would have been obvious to one of the ordinary skill in the art  at the time of the claimed invention to combine Lu’s invention of carrier assignment with mobility support in multi-carrier OFDM systems  and Ericsson_R112082 ’s invention of design principles for additional carrier types including non-backwards compatible elements for Carrier Aggregation to include Chen’s invention of resource management for enhanced PDCCH, because e-PDCCH improves carrier aggregation enhancements, supports new carriers, which may not be backwards compatible, reduces control channel capacity limitations of coordinated multipoint (CoMP) transmissions, and enhances DL MIMO using LTE-Advanced technologies. (¶0063, Chen) 

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.
Claim 11 is allowed because of the limitation, “at least one carrier of the second carrier type comprises a reference signal in fewer than all downlink subframes of the plurality of downlink subframes, wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type“, in combination with all other limitations of the independent claim 11; a similar limitation for which dependent claims 4 and 23 of respective independent claims 1 and 21, are objected as below.
Claims 12-13 and 15-19 are allowed for depending on independent claim 11.

Claims 4 and 23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 –  wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.
Claim 23 –  wherein the at least one carrier of the second carrier type supports fewer transmission modes than the at least one carrier of the first carrier type.


Response to Arguments
The examiner acknowledges the applicant’s amendments to claims 1, 3,  12-13 and  21-22. 
Examiner also acknowledges an addition of new claims 30-31.
Examiner appreciates applicant’s acknowledgment of non-statutory double patenting issue for the US Patent No. 10, 568,085 as mentioned in the non-statutory double patenting rejection. The rejection is still effective until a terminal disclaimer is submitted by the applicant. 
Examiner appreciates applicant’s acknowledgment of non-statutory double patenting issue for the US Patent No. 10,517,084  as mentioned in the non-statutory double patenting rejection. The rejection is still effective until a terminal disclaimer is submitted by the applicant. 
Applicant’s arguments, filed on 08/22/2022, with respect to 35 USC § 103 in regards to independent claims 1 and 21 have been fully considered, but, they are not persuasive.

Regarding arguments in pages 13-18, independent claim 1, applicant argues that Ericsson_R112082 fails to teach, “at least one carrier of the second carrier type is without a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted via the at least one carrier of the second carrier type  in the at least one downlink subframe; “. Examiner respectfully disagrees with the applicant. As explained in the §103 rejection along with earlier remarks in the previous office actions, Ericsson_R112082 discloses that a  primary carrier (first carrier of  a plurality carriers in a co-sited, operating with carrier aggregation,  as shown in Fig. 2, reproduced below) carries CRS signal (cell-specific reference signals or common reference signals, for example, PSS/SSS/PBCH, see §3-§4), transmitted in normal subframes at all time, irrespective of whether data is carried or not. For example, “in carrier aggregation mode, it may be possible to obtain all common control signalling from the primary carrier which still can be CRS based. This would obviate the need for CRS on the additional carrier.”, See §3. Ericsson_R112082 further discloses that it would be worthwhile considering additional carrier types that do not have any CRS transmissions…. If CRS (cell-specific reference signals or common reference signals) is to be absent from additional carrier types (i.e., Second carrier type / legacy carrier / non-backward compatible / non-prime carrier). See §2, page 1. Ericsson_R112082 also discloses that the first approach is to rely on carrier aggregation of a legacy carrier together with an additional carrier type….This will allow the possibility for fully CRS-free secondary carrier. See §5, page 3.  See snapshots below.


    PNG
    media_image3.png
    266
    755
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    256
    438
    media_image4.png
    Greyscale

In summary, the primary carrier (i.e., first carrier type/ backward compatible / prime carrier) carries CRS (cell-specific reference signals or common reference signals for carrying system information, transmitted in normal subframes at all time, irrespective of whether data is carried or no) with the existing PDCCH mechanism (i.e., legacy PDCCH), whereas the additional carrier (second carrier/ legacy carrier / non-backward compatible) would be functioning without CRS (cell-specific signal or common reference signal), rather transmits DM-RS (demodulation reference signal), a  UE-specific control signaling (self-contained within the resource assignment to the specific UE and therefore are not present when no data is being sent, hence, does not waste energy, unlike CRS) based on E-PDCCH (Enhance PDCCH) mechanism (see page 2 / §3), similar to instant application, at least in ¶0030 & ¶0034. For example, in ¶0030, where it recites, “Spectral efficiency in the downlink of non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be improved. An enhanced PDCCH  for a non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be adopted instead of legacy PDCCH to improve the spectral efficiency of the downlink control channel. A non-prime carrier (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type) may be implemented without legacy PDCCH.“, also, in ¶0034, , where it recites, “in non-prime carriers (i.e., Second carrier type / legacy carrier / non-backward compatible /additional carrier type), the demodulation reference signal may be used for demodulation purposes. 
It is crystal clear from the aforesaid disclosures that the first aspect of  “Ericsson_R112082” discloses at least one carrier of the first carrier type (i.e., primary carrier /backward compatible /prime carrier) comprises a common reference signal (CRS [Wingdings font/0xF3] cell-specific reference signals or common reference signals for carrying system information, transmitted in normal subframes at all time, irrespective of whether data is carried or not) in every downlink subframe of a plurality of downlink subframes and at least one carrier of the second carrier type (i.e., additional carrier type/ legacy carrier / non-backward compatible) is without a common reference signal (i.e., functions without CRS (cell-specific signal or common reference signal), rather transmits DM-RS (demodulation reference signal)/UE-specific control signaling  based on E-PDCCH (Enhance PDCCH) mechanism, similar to instant application, at least in ¶0034) in at least one downlink subframe of the plurality of downlink subframes, based on data not being transmitted (fully CRS free) via the at least one carrier of the second carrier type (i.e., additional carrier type/ legacy carrier / non-backward compatible)  in the at least one downlink subframe (See, Fig. 1 as shown above), quite contrary to applicant’s arguments at least in pages 13-18 of remarks as submitted on 08/22/2022, in reference to the first approach disclosed by Ericsson_R112082, for limitations as recited in independent claim 1 ;

Regarding arguments in pages 13-18, independent claim 21, applicant argues that Ericsson_R112082 fails to teach, “at least one carrier of the second carrier type selectively comprises a common reference signal in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes;”. Examiner respectfully disagrees with the applicant. As explained in the §103 rejection along with earlier remarks in the previous office actions, Ericsson_R112082 discloses a secondary approach which would be to configure a legacy carrier within an additional carrier type (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) so that the total bandwidth does not exceed 20 MHz. This would allow the use of the additional carrier type without carrier aggregation, which would be beneficial if a new LTE system bandwidth is defined in RAN4 as it would allow legacy UEs to access this carrier…. The carrier (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier). See §5 in page 3. The aforesaid disclosures by Ericsson_R112082 is similar to instant application, at least in ¶0120, where it recites, “The common reference signal (i.e., CRS) may be transmitted in a pre-configured subset of the subframes on the at least one non-backward compatible carrier (i.e., Second carrier type/ legacy carrier /non-prime carrier). The common reference signal (i.e., CRS) may be transmitted in PDCCH radio resource on the at least one non-backward compatible carrier (i.e., Second carrier type/ legacy carrier /non-prime carrier). The common reference signal (i.e., CRS) may be transmitted on the at least one non-backward compatible carrier. A base station may transmit a common reference signal (i.e., CRS) on a pre-configured OFDM resource region of the at least one non-backward compatible carrier (i.e., Second carrier type/ legacy carrier /non-prime carrier)”. 

    PNG
    media_image5.png
    300
    653
    media_image5.png
    Greyscale



It is crystal clear from the aforesaid disclosures that the secondary approach of  “Ericsson_R112082” discloses at least one carrier of the second carrier type (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) selectively comprises a common reference signal (i.e., The carrier (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) would still contain some CRS within the legacy part of the carrier which implies ….the approach would also allow a migration path for a standalone additional carrier type (i.e., Second carrier). See §5 in page 3.) in at least one downlink subframe of the plurality of downlink subframes, based on data being transmitted via the at least one carrier of the second carrier type (i.e., Second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) in the at least one downlink subframe of the plurality of downlink subframes, quite contrary to applicant’s arguments at least in pages 13-18 of remarks as submitted on 08/22/2022, in reference to the secondary approach disclosed by Ericsson_R112082, for limitations as recited in independent claim 21 ;
Applicant further asserts that the two distinct "additional carrier types" of Ericsson_R112082 do not coexist at least because the first one "do not have any CRS transmissions" and is used in a carrier aggregation (see section 2) while the second one has "some CRS within the legacy part of the carrier" in every subframe and is not used in a carrier aggregation. See page 17 of remarks as submitted on 08/22/2022. Examiner respectfully disagrees with the applicant. Ericsson_R112082 is trying to resolve issues for carrier aggregation enhancements for LTE Release 11, in particular to energy efficiency for additional carrier types including non-backwards compatible elements in Carrier Aggregation and how to pave the way for a smooth deployment of a new technology (i.e. Release 11) for wireless devices with Rel 11, in addition to allowing wireless devices with Rel 10/9/8 to access wireless network, for a co-existence in the wireless industry.  The first approach is to rely on carrier aggregation of a legacy carrier (i.e., first carrier type/primary carrier/backward compatible /prime carrier) together with an additional carrier type (i.e., second carrier type/ legacy carrier / non-backward compatible / non-prime carrier).   The first approach would allow fully CRS-free secondary carrier with benefits as disclosed in §2.  The second approach, however, is to configure a legacy carrier  within an additional carrier type. The configuration with the second approach, would contain some CRS within the legacy part of the carrier, which is termed as standalone additional carrier type, which would allow legacy UEs  to access standalone additional carrier type. In other words, both approach would benefit wireless industry for a smooth transition to release 11 and beyond,  flexibility to LTE deployment for the new release (R11 or beyond)  for various operators to accommodate available frequency spectrum as acquired by  the various operators in the wireless industry, quite contrary to applicant’s remarks of “the two distinct "additional carrier types" of Ericsson_R112082 do not coexist“, at least in page 17 of remarks as submitted on 08/22/2022.
Applicant further asserts that Ericsson_R112082's "additional carrier type" according to Ericsson_R112082's "first approach" always "do not have any CRS transmissions." See Ericsson_R112082, section 2 and section 5. At least because the CRS is unconditionally omitted, Ericsson_R112082' s "additional carrier type" according to Ericsson_R112082' s "first approach" does not disclose or suggest at least "based on data not being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe" feature of claim 1 and "based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes" feature of claim 21. Indeed, the omission of CRS in Ericsson_R112082' s "additional carrier type" is not relevant whether "data not being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe" as recited in claim 1 or "data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes" as recited in claim 21. See page 18 of remarks as submitted on 08/22/2022. Examiner respectfully disagrees with the applicant.
 An interview was initiated by the examiner  with applicant’s representative attorney Dongil Moon (Reg. #, 74,793) and attorney Steve Chang (Reg. #, 42,402) on November 21, 2022. Paragraphs [0029 and [0030] were quoted as the support for the claim limitation, "based on data not being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe", a claimed feature of claim 1 and "based on data being transmitted via the at least one carrier of the second carrier type in the at least one downlink subframe of the plurality of downlink subframes", a claimed feature of claim 21  as per attorney Steve Chang. In particular to paragraph [0030], “An enhanced PDCCH for a non-prime carrier (i.e., i.e., second carrier type/ legacy carrier / non-backward compatible ) may be adopted instead of legacy PDCCH to improve the spectral efficiency of the downlink control channel. The enhanced PDCCH (i.e., EPDCCH) may also improve network performance in overlapping cells. A non-prime carrier may be implemented without legacy PDCCH. Common reference signal overhead may be removed or reduced. The changes in PDCCH and common reference signal may improve network performance in overlapping cells. According to some of the various aspects of embodiments, a subframe may become empty or include a reduced number of symbols. This may reduce power consumption in the base station. A base station may be configured to: not transmit any signal in a subframe (for example, enter sleep mode or a power saving mode); and/or reduce power consumption when the base station does not transmit any data packet or control packets in that subframe. In prime carriers (i.e., first carrier type/ backward compatible), a base station may transmit signals in all subframes, even the almost blank subframes. In a non-prime carrier (i.e., i.e., second carrier type/ legacy carrier / non-backward compatible), there may be at least one subframe in which the base station does not transmit any data, control, or reference signals on the non-prime carrier. This mechanism may enhance energy efficiency in a base station”. Similarly, Ericsson_R112082 discloses in §1, “4) Inefficient power usage: CRS (i.e., cell-specific reference signals ) signals are specified to be transmitted in normal subframes at all times even when there is no data being transmitted to any users. This leads to a waste in energy. Given these issues with CRS, it would be worthwhile considering additional carrier types (i.e., second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) that do not have any CRS transmissions. This would lead to greater energy efficiency in addition to providing other improvements”. That is, additional carrier types (i.e., second carrier type/ legacy carrier / non-backward compatible / non-prime carrier) do not transmit CRS (BRI: data, meaning control data) when used for legacy UE. Based on the aforesaid disclosure by  Ericsson_R112082, it further discloses that existing PDCCH / legacy PDCCH would be used for primary carrier (i.e., first carrier type/ backward compatible / prime carrier) which still can be CRS based) whereas Relay PDCCH (R-PDCCH) or E-PDCCH could be used for the additional carrier (CRS free, ), see §3, similar approach to instant application at least in ¶0029/¶0030,  quite contrary to applicant’s remarks of “CRS is unconditionally omitted", at least in page 18 of remarks as submitted on 08/22/2022.
Applicant further asserts that alternative "additional earner type" according to Ericsson_R112082' s "secondary approach", does not use a carrier aggregation. See page 16 of remarks as submitted on 08/22/2022. Examiner would like to request to applicant to amend independent claims 1 and 21 to add a claim feature “ carrier aggregation” pertaining to a limitation in the independent claims 1 and 21, as because, the feature “carrier aggregation” is NOT recited in any claims as submitted on 08/22/2022. 



For these reasons, it is maintained that independent claims 1 and 21 are unpatentable over Lu, in view of Ericsson_R112082.

As all other dependent claims depend either directly or indirectly from the independent claims 1 and 21,   similar rationale also applies to all respective dependent claims (except claims 4 and 23).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467